Title: To James Madison from Donald Fraser Sr., 30 August 1817
From: Fraser, Donald, Sr.
To: Madison, James


SirNewyork Augt. 30th. 1817.
Permit me to present, for the honour of Your acceptance, a copy of a few verses of mine; which, may afford you a few minutes’ amusement, at a leisure hour. For, triffles, light as air, may amuse a Philosopher, after profound reflection. I have the honour to be, very respectfully, Sir, Your Obdt. humble Servant
Donald Fraser Senr.
P. S. A recent anecdote. When the President of the U. S. Landed in this City, a Gent of veracity, then Standing upon the wharf; informed me that he heard two Captains of vesse[l]s, in conversation, A British & American. The former asked the latter, [“]who that Gent. was, whom the people were so eager to see?” The President of the U. S. was the reply of the latter. “Has he no Body-Guards?” “O Yes! Nine Millions of freemen, for, all the Citizens, are his Body-Guards.”
